$310. pud

 

Fill in this information to identify your case:

     

| United States Bankruptcy Court for the: We IKRUPTCY COURT
ey ‘CW ER
District of FILE
Case number (if known): 0 | | G a5 Chapter you are filing under: eg m ih 3

QO Chapter 7 7020 JAN 3 | | |: 3
OQ) Chapter 14 |
O€hapter 12 work HAUSHTON .
tf caplet Jot - = """<"C) Check if this is an

   

amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 42117

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debfor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debfor 7 and the other as Debfor 2, The
same person must be Debfor 7 in all of the forms,

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
{if known). Answer every question.

a Identify Yourself

1. Your full name

. . co
Write the name thatis on your ~ =>
government-issued picture ISG ws

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

 

 

 

identification (for example, First name Firstname
’ your driver's license or NC Lr a, COM
passport). Middle name Middle name
Bring your picture = | 1
identification to your meeting Last name Last name
with the trustee. Were.
Suffix (Sr., Jr, Il, Ill) Suffix (Sr., Jr., Ul, HI)

 

5 PT PETES TEESE

2. All other names you

 

 

 

 

 

 

have used in the last 8 First name Firstname
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name

 

3. Only the last 4 digits of SE ce RE 9 | | = XXX — XX —

your Social Security

 

 

number or federal OR OR

Individual Taxpayer

Identification number Ox, -—xK -— 9xx - xx - _
(ITIN)

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Susan V. Elliott

30 Willow St.

Glen Ridge, NJ 07028-1020

Debtor 1

 

First Name

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

5. Where you live

Middle Name

About Debtor 1:

Last Name

Wit have not used any business names or EINs.

Case number (if known),

About Debtor 2 (Spouse Only in a Joint Case):

CJ | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN

20 LU rillous Rhee ct

Business name

If Debtor 2 lives at a different address:

 

 

 

 

Number Street Number. Street

Giles RrRae, WS. Doar

City Ly UE State ZIP Code City State ZIP Code
Ve SS ee

County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2's mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

(Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

() | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

CI Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

L) | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 
Dabtar 1

Susan V. Elfictt
30 Willow St.

Glen Ridge, NF 07028-1620

Casa number ¢ known)

 

First Nama

Middle Name

Last Name

 

a Tell the Court About Your Bankruptcy Gase

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 101

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 17 U.S.C. § 342(b) for Individuats Filing
Bankruptcy Code you for Bankrupicy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under L} Chapter 7
(] Chapter 14
U Chapter 12
LY Chapter 13
a , - .
8. How you willpaythe fee (1! will pay the entire fee when | file my petition. Please check with the clerk's office in your
: local court for more detalls about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.
C1] I need to pay the fee in installments. If you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in installments (Official Form 103A).
C1 | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, @ judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
: Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
9. Have you filed for a
' bankruptcy within the a
last 8 years? Cl} Yes. District When cM) DDT WY Casenumber
District When Case number
MM/ DD/YYYY
District When Case aumber
MM/ DD SYYYY
: 40, Are any bankruptcy ara
cases pending or being Q a
filed by a spouse who is Yes. Debtor Relationship to you
not filing this case with District When Case number, if known,
you, or by a business MM/DD 1 YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM/DD/YYYY
: a
_ 14. Do you rent your A'No. Goto line 12,
residence? C) Yes. Has your iandiord obtained an eviction judgment against you?

C) No, Go to line 12.

C} Yes. Fill out Iniffaf Statement About an Eviction Judgment Against You (Form 1014) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 

 
Susan ¥. Elifoit
30 Willow St.
Glen Ridge, NJ 07028-1020

Debtor 1 Case number {if known),
First Nama Middia Name Last Name

 

Report About Any Businesses You Own as a Sole Proprietor

42. Are you a sole proprietor Dio. Go to Part 4,

of any full- or part-time
business? G] Yes. Name and location of business

A sole proprietorship is a
business you operate as an
Individual, and is not a
separate legal entity such as

a corporation, partnership, or
tra P Ps Number Streat

 

Name of business, If any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it

to this petition. City State ZiP Code

 

 

Check the appropriate box fo describe your business:

CU] Health Care Business (as defined in 11 U.S.C. § 101(27A))
L) Single Asset Real Estate {as defined in 11 U.S.C. § 101(51B))
(al Stockbroker (as defined in 11 U.S.C. § 101(53A))

C] Commodity Broker (as defined in 11 U.S.G, § 104(6))

C) None of the above

 

: 43, Are you filing under if you are filing under Chapter 11, ihe court must know whether you are a small business debtor so that if
: Chapter 11 of the ean set appropriate deadlines. lf you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

any of these documents do not exist, folow the procedure in 11 U.S.C. § 1416(1}(B).

are you a smali business
debtor?
LU No. | am not fit der Chapter 11,
For a definition of smaif am not fling un P
business debtor, see QJ No. | am filing under Chapter 14, but | am NOT a small business debtor according to the definition in
14 U.S.C. § 101(61D). the Bankruptcy Code,

L Yes. | am filing under Chapter 11 and] am a small business debtor accarding to the definition in the
Bankruptcy Code.

 

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own or have any Brio
property that poses or is

 

alleged to pose athreat “Yes. Whatis the hazard?
of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs ’ immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

Where is the property?
Number Street

 

 

City State ZIP Gade

Official Form 101 Voluntary Petition for Individuals Fillng for Bankruptcy page 4
Susan V. Elliott
30 Willow St.

Glen Ridge, NJ 07028-1020

Dabtor 1

 

First Name Middle Name

Last Name

Case number (if known)

Explain Your Efforts to Receive a Briefing About Credit Counseling

 

45. Tell the court whether

_- you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

pr ores
Qvoat ; orol\e

a
ok ~~ CR

About Debtor 1:

You must check one:

() | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment

i. if any.

| certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after I made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file,
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and Is limited to a maximum of 15
days.

1am not required to receive a briefing about
credit counseling because of:

QO Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

(J Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

| cs
\4 awe BSG +. cent CJ Active duty. | am currently on active military

| sel
ot e lot

Official Form 101

duty in a military combat zone,

2 1\> Ifyou believe you are not required to receive a

briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

Q) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion. i

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

C1 | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and Is limited to a maximum of 15
days.

LJ | am not required to receive a briefing about
credit counseling because of:

Q Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a i
motion for waiver of credit counseling with the court.

Bankruptcy page 5
Susan V. Elliott
30 Willow St.

Glen Ridge, NJ 07028-1020

Debtor 1

Case number (if known)

 

First Name Middle Name

Last Name

Ee Answer These Questions for Reporting Purposes

 

16, What kind of debts do
you have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

Q | No. Go to line 16b.
@ Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

C) No. Go to line 16c.
Q) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

EY No. lam not filing under Chapter 7. Go to line 18.

Q) Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

 

owe?

 

excluded and O No

administrative expenses

are paid that funds will be CQ) Yes

available for distribution

; to unsecured creditors? me = a

_ 18, How many creditors do 1-49 Q 1,000-5,000 C) 26,001-50,000

you estimate that you L) 50-99 C) 5,001-10,000 ) 59,001-100,000

CL) 100-199 C) 10,001-25,000 More than 100,000
______ 44 200-899 ee
49. How much do you Grsossuans () $1,000,001-$10 million L) $500,000,001-$1 billion

estimate your assets to
be worth?

Feedare etter meres

20. How much do you
_ estimate your liabilities
to be?

Sign Below

CL) $50,001-$100,000
Q) $100,001-$500,000

O $500,001-$1 million

O) $0-$50,000

Q  $50,001-$100,000
(4’$100,001-$500,000
LJ $500,001-$1 million

QO) $10,000,001-$50 million
LJ $50,000,001-$100 million
C1 $100,000,001-$500 million

C1 $1,000,000,001-$10 billion
L) $10,000,000,001-$50 billion
UO More than $50 billion

 

LJ $1,000,001-$10 million

CJ $10,000,001-$50 million
(J $50,000,001-$100 million
() $100,000,001-$500 million

Q) $500,000,001-$1 billion

C) $1,000,000,001-$10 billion
LJ $10,000,000,001-$50 billion
CJ More than $50 billion

 

For you

Official Form 101

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection

with ab

    

Slyhature of Debtor 1

Executed on_L 80 AOLO
MM '/ DD #UYYYY

Voluntary Petition for Individuals Filing for Bankruptcy

ruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
.A§ 152, 1341, 1519, and 3571.

SL ELZ AX

 

Signature of Debtor 2

Executedon _
MM / DD /YYYY

page 6
Susan ¥. Hiliott
30 Wilkow St.
Glen Ridge, NJ 07028-1026

Dabtor 4 Case number (i known),
First Name Middie Nama Last Name

 

: i, the attomey for the debtor(s) named in this petition, declare that { have informed the debtor(s) about eligibility
For your attorney, if you are to procead under Chapter 7, 11, 12, or 13 of tille 44, United States Code, and have explained the relief

_ Tepresented by one available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 17 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no

: If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition Is incorrect,

: by an attorney, you do not

 

 

 

 

 

 

 

 

 

need to file this page.

x Date
Signature of Attornay for Debtor MM / BB /Y¥VYY
Printed name
Firm name
_Number Strest
City State ZIP Code
Contact phone Email address
Bar number State

 

Official Form 104 Voluntary Petitlon for Individuals Filing for Bankruptey page 7
Susan Elliott
30 Willow St.

Glen Ridge, NJ 07028

Debtor 1

Case number (i known),

 

First Name Middle Name

_ For you if you are filing this
_ bankruptcy without an
_ attorney

If you are represented by
an attorney, you do not
need to file this page.

Official Form 101

x

Email address SS & Email address
. seas a REN \, Conn

Last Name

 

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

U1 io

Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

U1 plo

UW Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
No

QC) Yes. Name of Person ‘
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
and understood this notice, and | am aware that filing a bankruptcy case without an

  

 

 

 

attorn ay cause me to lose my rights or property if | do not properly handle the case.
‘
LELO, A
Signature of Debtor 1 Signature of Debtor 2

Date { so Q2O20 Date

MMFDD / MM/ DD /YYYY
Contact phone WO \- “1S ° ARV Contact phone
Cell phone 20 lcs ar os Ue Gell phone

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 8
Fill in this information to identify your case:

 

 

 

Debtor 4 Susan Elliott
First Name Middle Name Last Name

Debtor 2

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of

Case number U) Check if this is an
(If known)

 

amended filing

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

| Part 4: | Summarize Your Assets

 

Your assets
Value of what you own
1. Schedule A/B: Property (Official Form 106A/B)

 

 

1a. Copy line 55, Total real estate, from Schedule A/B......c.cccccseeccscssessssescseneceseesnessssessenssenesnennssasseseaseasneananessenssanssnassasser® $ So Sad :
ib. Copy line 62, Total personal property, froM SCHECUIO A/B.....ccccccsccssseiseeceesssesssssessaneneesecenssseesesenessenseneressecsseandanesanaees $ 363. 700
1c. Copy line 63, Total of all property on Schedule A/B ssssssssssesssesissesssesusssnetessesnsenissnnseevssesenisanunseennesessninannseauntt $ Se RSE fa

 

 

 

 

BEA summarize Your Liabilities

Your liabilities
Amount you owe

sen sS1O, 426. YF

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule E/F........cscccseseseseesseee eases $ iy
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F .............:eccceseeeesseeeees
py (nonpriority unsecured claims) ine 6j u + $340 26.97

 

Your total liabilities S40 27%." i?

 

 

 

as Summarize Your Income and Expenses

4, Schedule |: Your Income (Official Form 1061) \ ER
Copy your combined monthly income from line 12 of SCHEGUIE I... ssseesesesssssseseseessssseerressesessessssssensseaeneeessesaasenseessecaneeses $ .

5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22¢ of SCHECUIE J... .ssessssssssetseeersrsseseresseersensanensseessssatsanscnseeseseessrsssssssanersseeeennese $

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Susan Elliott
First Name Middle Name. Last Name

Debtor 1 Case number (if known)

 

ied Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

LL] No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

a
Gives

7. What kind of debt do you have?

DW vour debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

CL) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ | } m { Ce

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:
Total claim

From Part 4 on Schedule E/F, copy the following:

9a, Domestic support obligations (Copy line 6a.) $
9b, Taxes and certain other debts you owe the government, (Copy line 6b.) $

9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) §,

Qe. Obligations arising out of a separation agreement or divorce that you did not report as $
priority claims. (Copy line 6g.)

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +5

 

©

C>

a

9d. Student loans. (Copy 7 Gf) ne)
iS

S&S
©

9g. Total. Add lines 9a through 9f. $

 

 

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
UME come UMA el imcectct Ie late MEM

Debtor 4 Ma. Susan V. Elliott

 

First Name Middle Name

Debtor 2

Last Nema

 

(Spouse, if filing) First Name Middle Name
United States Bankruptcy Court for the:

Case number

Last Name

District of

 

 

 

Official Form 106A/B

 

Schedule A/B: Property

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think It fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct Information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

C) Check if this is an
amended filing

12/15

a Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1, Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

a Go to Part 2.
Yes. Where is the property?
30 Willow St.

Glen Ridge, NJ 07028
11,

 

Street address, if available, or other description

 

 

State ZIP Code

City

F< eX

County

If you own or have more than one, list here:

1.2,

 

Street address, if available, or other description

 

 

State ZIP Code

City

 

County

Official Form 106A/B

Whatis the property? Check all that apply.
OY enlewnn, home
Q) Duplex or multi-unit building

QO) Condominium or cooperative

CJ Manufactured or mobile home

(} Land

CD investment property

O) Timeshare

C) other

 

Who has an interest in the property? Check one.

Wbebtor 1 only :

C) Debtor 2 only
CL) Debtor 4 and Debtor 2 only
CQ At least one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured clalms on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

grt 1 we: sS¥, S24. —

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

C) check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

What is the property? Check ail that apply.
Q Single-family home

C] Duplex or multi-unit building

() Condominium or cooperative

QO) Manufactured or mobile home

Q) Lana

CJ Investment property

L) Timeshare

Q) other
Who has an interest in the property? Check one.
Q) Debtor 1 onty

C) Debtor 2 only

C1 Debtor 1 and Debtor 2 only

CL) At least one of the debtors and another

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

J) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Schedule A/B: Property

page 1
Mg. Susan V, Elliott
30 Willow St.
Glen Ridge, NJ 07028-1020

Debtor 1

 

Firet Name. Middle Name

1.3,

Lest Name

 

Street address, if available, or other description

 

 

City State ZIP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ............0c::ccsssessssssssssssscesescesseerecseensenseensesatsacsanseesesseesesee >

Ee Describe Your Vehicles

What is the property? Check all that apply.
Q Single-family home

Q Duplex or multi-unit building

QO) Condominium or cooperative

Q) Manufactured or mobile home

Q Land

CD investment property

(C] Timeshare

C) other

 

Who has an interest in the property? Check one.

OQ) Debtor 1 only

QO Debtor 2 only

() Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

Case number (it known)_

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Glaims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

L) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

CQ) No
Yes
3.4. Make: \-\ 14 A
Model: cS RY
Year: AOOo

Approximate mileage:

Other information:

 

 

 

 

If you own or have more than one, describe here:

3.2, Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.

Debtor 1 only

L) Debtor 2 only
Q) Debtor 1 and Debtor 2 only
Cd At least one of the debtors and another

O Check if this Is community property (see
instructions)

Who has an interest in the property? Check one.

O) Debtor 4 only

CQ) Debtor 2 only

(C) Debtor 1 and Debtor 2 only

CD At least one of the debtors and another

C) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
{he amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the |
entire property? portion you own?

$322.50 3 SA2A.Od

Do not deduct secured claims or exemptions, Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the |
entire property? portion you own?

page 2
Ma, Susan V, Hilfoet
30 Willow St.
Glen Ridge, NJ. 07028-1020

 

Who has an interest in the property? Check one.

Debtor 1 .
Firat Name Middle Name Laat Neme
3.3, Make:
Model: QO] debtor 4 only
Year: C) Debtor 2 only

Approximate mileage:

Other Information:

 

 

 

 

Make:
Model:

Year:

3.4,

Approximate mileage:

Other information:

 

 

 

 

 

CI Debtor 1 and Debtor 2 only
UL) At least one of the debtors and another

Cl] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

CJ Debtor 4 only

Li Debtor 2 only

(] Debtor ¢ and Dabtor 2 only

©) At least one of the debtors and another

LJ Check if this is community property (see
instructions)

Case number (if known)

De not deduct secured claims or exemptions. Put
the amount of any secured clalms on Schedule D:

Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
: Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

No
LJ Yes

Make:
Model:

Year:

4.1.

Other information:

 

 

 

 

If you own or have more than one, list here:

42, Make:
Model:
Year:

Other information:

 

 

 

 

Whe has an interest in the property? Chack one.

© Debtor 1 onty

Ch Debtor 2 only

LJ Debtor 1 and Debtor 2 only

(J Atleast one of the debtors and another

CQ) check if this is community property (see
instructions)

Who has an interest in the property? Check one.
CJ Debtor 4 only

CY Debtor 2 only

(2) Debtor 4 and Debtor 2 only

CJ At least one of the debtors and another

Cl Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions, Put
the amount of any secured claims on Sehedule D:
Craditars Who Have Claims Secured by Proparty.

Current value of the Current value of the

entire property? portion you awn?

Do nat deduct secured claims or exemptions, Put

the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property,
Current value of the Current value of the“
antire property? portion you awn?

§. Add the doliar value of the portion you own for all of your entries from Part 2, including any entries for pages

you have attached for Part 2. Write that mummber here ,,........cccccssesssssssssssssssssssssssssscesesssscencessensecveessuesoseesenteorsussassaseevesaesssesesvarsasess

Official Form 106A/B

Scheduie A/B: Property

 

page 3
Mg. Susan V. Elliott

 

 

 

 

 

 

 

| 30 Willow St.
Glen Ridge, NJ 07028-1020
Debtor 1 Case number (ifknown)__
First Name Middle Name Last Name
es Describe Your Personal and Household Items
Do you own or have any legal or equitable interest in any of the following items? Current value of the
4 ¥ ‘ portion you own?
Do not deduct secured claims ~
or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
C) No - : ~*
(Yes. Describe. ........ AC C@evences - 1.6 235 res ers ol $ C
Reg Ary dow » Slres |
ae

7. Electronics

Examples; Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

 

CO) No

@ Yes. Deseribe......... =f e sO

Velen, 1 oe OVI IO (Weors olA

 

 

 

 

 

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

 

No
C) Yes. Desoribe.......... $ Oo

 

 

 

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
4 and kayaks; carpentry tools; musical instruments
i No

C) Yes. Describe. ......... $ O

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
C) Yes. Describe.......... ¢; O

 

 

 

 

 

 

 

| 11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
Q) No pp pi i ae

(Yes. Describe.......... Be _ a ot Wes | g AO, ake ‘

 

| 12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

 

CI No -
i > .
(Yes. Describe.......... Cost et ae ee = rip ol
SS

13.Non-farm animals
Examples: Dogs, cats, birds, horses

Ba ~ FY
ls 2O°.'00) «

 

No SAT GEE aa — — 6s |
| Yes. Desctbe. ann — Sa | C —\- \ oi if L UseorS co ola | $ |
44. aie other personal and household Hinson did not already list, insiding x eh NPIS, you aha not list

 

 

 

ENo - a _
(2D Yes. Give specific $
information. ....:000 me OOeeeseses—‘“CO*t*C“(#R’$NRN LE
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ : Q,o fo
for Part 3. Write that mumber here oo... esssssssssssssesssssssnssseseessessnssesssssssssessestsssessesesssstsssesessecsssetsssssvasesesesiatstsssssssnsensscsesssesees SD

 

 

Official Form 106A/B Schedule A/B: Property page 4
Ms, Susan V, Elliott
30 Willow St.
Glen Ridge, NJ 07028-1020

Debtor 1 Case number (i known)
First Name Middle Name Last Name

Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

OQ) No

a ESF err Cash: 69.6. $60.60

_ 17.Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

O No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LP Ye Ssscsesesscccses Institution name:
47.4. Checking account: Vex. \ lox 2 KS ot i onaQ_. $ a, oom: *
17.2. Checking account: sk $
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9, Other financial account: $
18, Bonds, mutual funds, or publicly traded stocks
pedi Bond funds, investment accounts with brokerage firms, money market accounts
No
ee Institution or issuer name:
$
$
$.
_ 19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
i a
EI No Name of entity: % of ownership:
C) Yes. Give specific 0% % $
information about 0%
CE aaassisccieectensusaians 2 % $
0% % $

 

Official Form 106A/B Schedule A/B: Property page 5
Mz, Susan V. Eltiott
30 Willow St.
Glen Ridge, NJ 07028-1020

Debtor 4 Case number (if knewn),
First Name Middle Nema Last Name

20, Government and corporate bonds and other nagotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

CY No
C1 Yes. Give specific Issuer name:
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THEM. cesccsssssesessanees $
$
3
21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k}, 403(b), thrift savings accounts, or other pension or profit-sharing plans
No
CI Yes. List each
account separately. Type of account: Instituflon name:
494 (k) or similar plan: $
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: 8.
Additional account: 5
22, Security deposits and prepayments
! Your share of all unused deposits you have made so that you may continue service or use from a company
: Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecammunications
companies, or others
No
ee Institution name or Individual:
: Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $
23, Annuities (A contract for a periodic payment of money to you, elther for fifa or for a number of years)
No
DV 6S occ eects Issuer name and description:
$
§
§

 

Official Form 106A/B , Schedule A/B: Property page 6
 

Mas. Susan ¥. Elliott

30 Willow St.
Glen Ridge, NF 07028-1020
Debtor 4 . Case number (known)
Firal Name Middie Nema LaatName

 

 

_ 24.Interasts In an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C, §§ 530(b)(1), 529A(b), and 529(b){1).
No

DD YS cernnnnenannnann Instifution name and description. Separately file the records of any Interests.11 U.S.C. § 521(c):

 

 

25, Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
: exercisable for your benefit
No

LJ Yes. Give specific
information about them... $

 

 

 

: 26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
: moons Internet domain names, websites, proceeds from royalties and licensing agreements

No

LJ Yes. Give specific
information about them.... $

 

 

 

 

: 27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
No

C) Yes. Give specific
information about them.... ; $

 

 

 

 

: Money or proparty owed to you? Current value of the
: portion you own?
Do not deduct secured
claima or exemptions.

28. Tax refunds owed to you
No

 

[} Yes. Give specific information
. Federal:
about them, including whether secre §
you already filed the retums State:
and the tax years. wu...
Lecal: $

 

 

29. Family support
: Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

Bie

 

 

 

 

 

LJ Yes. Give specific information..............
Ailraony: $
Maintenance: $
Support: $
Divorce settlement: $
Property settlement: $
20. Other amounts someone owes you
: Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
Social Security benefits; unpaid loans you made to someone else
C) Yes. Give specific information...............
§

 

 

Official Form 1064/B Schedule A/B: Property page 7

 
Ma. Susan ¥. Elsott

 

 

30 Willow St.
Glen Ridge, NJ 07028-1620

Debtor 4 Case number dr kiown)
Firat Neme Middle ame Last Name

31. Interests In insurance policies
ae Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OC) Yes. Name the insurance company — Company name: Beneficiary: Surrender or refund value:
of each policy and list Its value. ...
$
§
32. Any interest in property that is due you from someone who has died
: If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.
No
C] Yes. Give specific information..............
$
33, Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue
No
LY Yes. Describe each claim, wccccnsn
$
: 34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
: to set-off claims
Gi’ No
TD Yes. Describe each claim. occ
$
35. Any financial assets you did not already list
No
C) Yes. Give specific information............ $
: 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that mummibar here ooo... eee ees eeeeeceeceensensaeseeeseesseeenseneaesnseatensaeeeten $

 

 

 

ioe Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1. |

37.De you own or have any legal or equitable interest in any business-refated property?
GA No. Go to Part 6,
LU Yes. Go te line 38.

Current value of the
portion you own?

 

Do not deduct secured claims. :
or exemptions. :
38. Accounts receivable or commissions you already earned
() Yes. Describe...... ,

 

 

39. Office equipment, furnishings, and supplies .
Examples: Business-related compiiters, software, modems, printers, ccplers, fax machines, rugs, telephones, desks, chairs, electronic devices

LEYNo
CJ Yes. Describe....... :

 

 

 

Official Form 106A/B Schedule A/B: Property page 8

 
Ma, Susan V. Elliott
30 Willow St.
Glon Ridge, NJ 07028-1020

Debtor 1 Case number (if known),

 

First Name Middle Name Last Name

40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

(No

C) Yes. Describe.......

41. Inventory
No

 

Q) Yes. Describe.......

 

 

 

i —e in partnerships or joint ventures

LYNo

CI Yes. Describe....... Name of entity:

%
%
%

 

 

 

| 43.Customer lists, mailing lists, or other compilations
No

CL) Yes. Do your lists include personally identiflable information (as defined in 11 U.S.C. § 101(41A))?

Q) No
C) Yes. Describe........

_ 44, Any business-related property you did not already list
No

Q) Yes. Give specific
information .........

 

 

 

 

 

 

45, Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached

for Part 5. Write that mumber Were oo... esc ceeccccceseeeccsseeeesccssseseeesssssssesecssssseesessssesecssstssnueessssussesececesnesesseessuseeeessaueeesseseeeeesasee SD

% of ownership:

ef f& fF Ff &

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.

If you own or have an interest in farmland, list it in Part 1.

 

_ 46,Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

i No. Go to Part 7.
- (2) Yes. Go to line 47.

47. Farm animals
Examples: Livestock, poultry, farm-raised fish
No
SD) Vessel

Official Form 106A/B Schedule A/B: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions,

page 9
Ms. Susan V, Elliott
30 Willow St.
Glen Ridge, NJ 07028-1020

Debtor 1

Case number (i known),

 

Firat Name Middle Name Last Name

 

48. 7. growing or harvested
No

LD Yes. Give specific
information.............

 

ene fishing equipment, implements, machinery, fixtures, and tools of trade
No

 

 

i

 

 

 

 

50. “a, fishing supplies, chemicals, and feed
No

 

 

 

 

a al and commercial fishing-related property you did not already list
No

 

QI Yes. Give specific
information. ..........

 

 

| 52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached

for Part 6. Write that mumber here ou... cccessssscsscssssscsssssssssssssssccessousesscscsscsesucecersceosassaeacseseaseceseensanesensneqneneaneeavenearsaeasetneaneese

»|8

 

 

 

 

Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did
Examples: Season tickets, country club membership

not already list?

 

No

C) Yes. Give specific
information.............

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number Here... scsesecsesessecssensnnnssnsnsnseeecserenseen

List the Totals of Each Part of this Form

 

 

 

 

 

| 55. Part 1: Total real estate, MAG 2 s.cscssccissscssciscvsssanvcancsssvssavensiwesavcan ovtswanevesavivasiustsssuassievaiastsuidavietansabiabtsiasitutsstsaibiadaleicedtéselassasiiussseaiisics

56. Part 2: Total vehicles, line 5

¢ Sa2- 60

_ 57.Part 3: Total personal and household items, line 15 $ “ o.oo

| §8.Part 4: Total financial assets, line 36

59. Part 5: Total business-related property, line 45

_ 60.Part 6: Total farm- and fishing-related property, line 52 $ oO

|" 61.Part 7: Total other property not listed, line 54

| 62, Total personal property, Add lines 56 through 61.

 

- 63.Total of all property on Schedule AJB. Add line 55 + line 62.0.0... sesssssesesesssesseesssetsssnssessseseresssessensessssamecsensusnaneenees

Official Form 106A/B

Schedule A/B: Property

Copy personal property total > + $36 av: 0S

 

sS¥, SEE 7

 

 

 

page 10
Fill in this information to identify your case:

Debtor 1 Susan Elliott

 

First Name

Debtor 2

Middle Name

Last Name

 

(Spouse, If filing) First Name
United States Bankruptcy Court for the:

Case number

Middle Name

Last Name

District of

 

(If known)

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

 

C) Check if this is an
amended filing

12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
[ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form,

CL) Yes. Fill in all of the information below.

ito List All Secured Clalms

 

24S. Bask host

Creditor's Name

{ cE

Number

SMe. WO

otson Srrect
Street

City “State ZIP Code

Who owes the debt? Check one.

Debtor 1 only

QO) Debtor 2 only

() Debtor 4 and Debtor 2 only

(J Atleast one of the debtors and another

QO) Check if this claim relates to a

community debt
Date debt was incurred

aI

2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately amount of claim
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2,
As much as possible, list the claims in alphabetical order according to the creditor's name.

Describe the property that secures the claim:

Column A Column B Column CG

Value of collateral Unsecured
Do not deduct the that supports this portion
value of collateral. claim If any

$340, 42607 s392000- s5¥ saY."]

 

 

Sorqie. fons! ax home

 

 

 

Creditor’s Name

As of the date you file, the claim is: Check all that apply.
Q) Contingent

Seotigtata. A 2 SSIS \ OD unliquidated

Q Disputed
Nature of lien. Check all that apply.
a
@ An agreement you made (such as mortgage or secured
car loan)
Q1 Statutory lien (such as tax lien, mechanic's lien)
Q Judgment lien from a lawsuit
) other (including a right to offset)

Last 4 digits of account nimber *)_ oe = oe

Describe the property that secures the claim:

 

 

 

Number Street

 

 

 

 

 

State ZIP Code

Gily
Who owes the debt? Check one.
QO) Debtor 4 only
O) Debtor 2 only

QO) Debtor 4 and Debtor 2 only
(0 Atleast one of the debtors and another

C] Check if this claim relates to a
community debt

ate daht was Incurned

 

As of the date you file, the claim is: Check all that apply.

QO Contingent

C) Unliquidated

Q) Disputed

Nature of lien. Check all that apply.

C) An agreement you made (such as mortgage or secured
car loan)

Q Statutory lien (such as tax lien, mechanic's lien)

C) Judgment lien from a lawsuit

O Other (including a right to offset)

Last 4 digits of account number _

Add the dollar value of your entries in Column A on this page. Write that number here: _ = _ oe

 

 

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

pagetof_
Susan Elfiett

30 Willow SL

Glen Ridge, NJ 07028
Debtor 1

 

Firat Name Middle Name

Last Name

Case nunrber (f kown)

 

Additional Page

After listing any entries on this page, number them beginning with 2.3, followed

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

t deduct the
by 2.4, and so forth. value of colfateral
Describe the property that secures the claim: 3. 5
Creditors Name
Number Street
As of the date you file, the claim is; Check ali that apply.
O) Contingent
Clty State ZIP Code (2 wUnliquidated
i) Disputed
Who owes the debt? Check one. Nature of Hen. Chack all that apply.
CI Debtor 1 onty C1 An agreement you made (such as mortgage or secured
CJ pabtor 2 only car loan)
CJ Debtor 1 and Debtor 2 only C) Statutory Hien {such as tax llen, mechanle’s llan)}
(1 Atieast one of the debtors and another Cl] Judgment lien from a lawsuit
(2 other (icliding a right to offset)
() Check if this claim relates toa
community debt
Date debt was Incurred Last 4 digits ofaccountnumber_—
L | Describe the property that secures the claim: $ $
Creditor's Name
Number Strat
As of the date you file, the claim is: Check all that apply,
C} Contingent
(2 Untiquidated
City Stele «ZIP Cade OQ Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C1) debtor 1 only (9 An agreement you made (such as mortgage or secured
( Bebtor 2 only car loan)
J] Debtor 1 and Debtor 2 only C) Statutory lien (such as tax lien, machanie’s lien)
C) Atleast one of the debtors and another CJ Judgment lien from a lawsult
Q) check if this claim relates to a LI other (including @ right to offset)
community debt
Date debt was incurred Last4 digits ofaccountnumber
L_| Describe the property that secures the cialm: $ =
Creditors Name
Number Street
As of the date you file, the claim is: Check ail that apply.
| Contingent
Gy State ZIP Code CO untiquidated
CJ Disputed
Who owes the debt? Check ona. Nature of lien. Check all that apply.
C2 debtor 1 only C) An agreement you made (such as mortgage or secured
O) Dabior 2 only car loan)
) Debtor 4 and Debtor 2 only (4 Statutory fen (auch as tax lien, mechanic's llan}
(F Atleast one of the debtors and another J Judgment lien from a lawsuit
CI Other (Including a right to offset)
(] Check if this claim relates to a
community debt
Date debt was incurred Last4 digits ofaccountnumber
Add the dollar value of your entries in Column 4 on this page. Write that number here: $
if this is the last page of your form, add the dollar value totals from all pages.
.....Write that number here: 8
Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page of _
Susan Elliott

30 Willow St.
Glen Ridge, NJ 07028
Debtor 4 . Case number (i known)
Firat Name. Middle Name Leal Name

 

 

Ci List Others to Be Notified for a Debt That You Already Listed

| ; Use this page only if you have others to be notified abaut your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
i : agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
; you have more than one creditor for any of the debts that you listed in Part 4, list the additional creditors here. If you do not have additional persons to

be notified for any debts in Part 7, do not filE out or submit this page.

C

 

 

 

 

On which line In Part 1 did you enter the creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Last4 digits ofaccountnumber =
Number Street

: Gily State ZIP Goda

|_| On which line in Part 1 did you antertha creditor?
Name Last4 digits of account number
Number Streat

Gay Slate ZIP Code

|_| On which line in Part 1 did you enterthe creditor?

: Name Last4 digits of accountnumber,
Number Street

By State ZIP Code

| | On which line in Part 1 did you enter the creditor?

Name Last 4 digits of accountnumber_
Number Street
City State ZIP Code

[| On which line in Part 1 did you enter the creditor?

: Name Last4digits ofaccountnumber_
Number Street

: City State ZIP Coda

[| On which line in Part 1 did you enter the creditor?

Name Last 4 digits of account number_— 6
Number Street

State ZIP Coda

 

City

Official Form 106D

 

Part 2 of Schedule D: Creditors Who Have Clalms Secured by Property

 

 

page
Fill in this information to identify your case: Check as directed in lines 17 and 21:

According to the calculations required by

Susan Elliott thie Statamant:

First Name Middle Name Last Name

Debtor 1

 

C] 1, Disposable income is not determined

Debtor 2
under 11 U.S.C. § 1325(b)(3).

(Spouse, if fillng) FirstName Middle Name Last Name

 

| 2. Disposable income is determined

United States Bankruptcy Court for the: District of under 11 U.S.C. § 1325(b)(3).

 

Case number
(If known)

 

CI 3. The commitment period is 3 years,

 

C] 4. The commitment period is 5 years.

 

 

 

Lal Check if this is an amended filing

Official Form 122C—1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period 10/49

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If
more space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the

top of any additional pages, write your name and case number (if known).

parte: | Calculate Your Average Monthly Income

 

 

1. Oe your marital and filing status? Check one only.
[2 flot married. Fill out Column A, lines 2-11.

Married. Fill out both Columns A and B, lines 2-11.

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill in
the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the income
from that property in one column only. If you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all C)
payroll deductions). $

3. Alimony and maintenance payments. Do not include payments from a spouse.

4. All amounts from any source which are regularly paid for household expenses of
you or your dependents, including child support. Include regular contributions from
an unmarried partner, members of your household, your dependents, parents, and

roommates. Do not include payments from a spouse. Do not include payments you O

listed on line 3. $ $
5. — from operating a business, profession, or Debtor 4 Debtor 2

Gross receipts (before all deductions) a

Ordinary and necessary operating expenses -$ -$

; : ; Copy

Net monthly income from a business, profession, or farm $ $ here> $ € 2 $
6. Net income from rental and other real property Debtor 1 Debtor 2

Gross receipts (before all deductions) $ $

Ordinary and necessary operating expenses -$ -$

Net monthly income from rental or other real property $ $ FoPy $ © $

 

Official Form 122C-1 Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period page 1

 
Susan Elliott

 

 

 

 

30 Willow St.
Glen Ridge, NJ 07028
Debtor 1 Case number (if known)
First Name Middle Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
7. Interest, dividends, and royalties g © $
8, Unemployment compensation s_ OO §

Do not enter the amount if you contend that the amount received was a benefit under

FOP WOU  escivessseiiceseverennverccencescaureccsorantetenimiciounanmavanennties

FOr YOUN SOUS cciiicssccccssseeescasseniderncocenmomneionnnwiernnauniennneneuens

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. Also, except as stated in the next sentence, do
not include any compensation, pension, pay, annuity, or allowance paid by the United
States Government in connection with a disability, combat-related injury or disability, or
death of a member of the uniformed services. If you received any retired pay paid
under chapter 61 of title 10, then include that pay only to the extent that it does not

exceed the amount of retired pay to which you would otherwise be entitled if retired | | ‘ cs
under any provision of title 10 other than chapter 61 of that title. $ - $

; ; par cor
10. Income from all other sources not listed above. Specify the source and amount. s

Do not include any benefits received under the Social Security Act; payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism; or compensation, pension, pay, annuity, or allowance paid by the United
States Government in connection with a disability, combat-related injury or disability,
or death of a member of the uniformed services. If necessary, list other sources ona
separate page and put the total below.

 

 

 

 

 

 

 

 

 

 

 

' alee ZY,
Soe Secuur ty, Doses =e slG, 054, $
{___ $
Total amounts from separate pages, if any. +3 +3
11. Calculate your total average monthly income. Add lines 2 through 10 for each \ . = ay
column, Then add the total for Column A to the total for Column B. sLZt9L. C8 * KT $i 430.97
Total average
monthly Income
ea Determine How to Measure Your Deductions from Income
12. Copy your total average Monthly income From Lie 11. oe ee eese see esseesneesnseneessceseensesnessuesuneaneeaenessecnecunenesseseeeaeeanseseeneeneesateneeneese $ | LUSo, =
.

13. Calculate the marital adjustment. Check one:
[4 You are not married. Fill in O below.

CJ You are married and your spouse is filing with you. Fill in 0 below.
[J You are married and your spouse is not filing with you.

Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of
you or your dependents, such as payment of the spouse's tax liability or the spouse's support of someone other than
you or your dependents.

Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary,
list additional adjustments on a separate page.

If this adjustment does not apply, enter 0 below.

 

$
$
+$

 

TOM xcaninanincommnmmmnnoccammnmmacinmmnmminrmccmmnennmmanmecee | I Cy —— | ve here —_O

14. Your current monthly income. Subtract the total in line 13 from line 12. | $

 

Official Form 122C-1 Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period page 2

 
Susan Elliott
30 Willow St.
Glen Ridge, NJ 07028

Debtor 1 Case number (if known)
First Name Middle Name Last Name

15. Calculate your current monthly income for the year. Follow these steps:

   

 

 

 

‘.
es Se
8G. COBURG TAREE SD scree sere mnre sce ecrenneusn eae tcnamiceraunatia iccucsiuisels crc ommmmarmemaamamemmennamnmmanerammaneameamenmemenn 2 O.7]
Multiply line 15a by 12 (the number of months ina year). x 12
. 5 1
15b. The result is your current monthly income for the year for this part of the OMIM. .........cceccccscsescsssssssesssesssesssssssssscssssessesecossseesssesssseeess slip
16. Calculate the median family income that applies to you. Follow these steps:
16a. Fill in the state in which you live. hye@card BS oS S,
16b. Fill in the number of people in your household. |
16c. Fill in the median family income for your state and size of household. ...............0...... sa uasatentenbecisuansaens $C Ce Te Of. &
To find a list of applicable median income amounts, go online using the link specified! i in nthe: eaparabe:
instructions for this form. This list may also be available at the bankruptcy clerk's office.
17. How do the lines compare?
7a. Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under
11 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C-2).
17b. CJ Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under
11 U.S.C. § 1325(b)(3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C—2).
On line 39 of that form, copy your current monthly income from line 14 above.
a Calculate Your Commitment Period Under 11 U.S.C, § 1325(b)(4)
. 4
18. Copy your total average monthly income fromm Vie V1. oo... cc cece ceeeccceseeesesescsescsseessesscescesarssesscaneevesvsesesnsansscesssususseastesessanesvees $/, 130 97
19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you contend that
calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse's income, copy
the amount from line 13.
19a. If the marital adjustment does not apply, fill in O on line 19a. oo. cceeeeesseeseeseeseessueesecessesessssseceesusssssssssssssuseserusesseess $ oO
49b. Subtract line 19a from line 18. $! 130T)|
20. Calculate your current monthly income for the year. Follow these steps:
208: COpy (AE TOD asaecsccsscccccccorsecsceauccnescansuiec ccc oases Tues s cc eesencesbl gg 0a PUEa Gaul a USI dap UT EET IR >
F $i ‘/8o. 97
Multiply by 12 (the number of months in a year). x 120
20b. The result is your current monthly income for the year for this part of the form. {
y' iy y' Pi sl LU ul l. f
20c. Copy the median family income for your state and size of household from lime 166.0... ccccccessscsceceesecesecevsueeeeseenseeeesereenees - |
py y G60 ORF. Op

 

 

 

21. How do the lines compare?

Mine 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3,
The commitment period is 3 years. Go to Part 4.

C] Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form,
check box 4, The commitment period is 5 years. Go to Part 4.

 

Official Form 122C—1 Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period page 3

 
Susan Elliott
30 Willow St
Glen Ridge, NJ 07028

Debtor 1 Case number (if known),
First Name Middle Name Last Name

Ea Sign Below
By signing here, under penalty erjury | declare that the information on this statement and in any attachments is true and correct.
x XO ree x

 

: ignature of Debtor 1 Signature of Debtor 2
Date l is 9 (POR0 Date
MM/DD /YYYY MM/ DD /YYYY

If you checked 17a, do NOT fill out or file Form 122C—2.,
If you checked 17b, fill out Form 122C—2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.

 

Official Form 122C-1 Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period page 4

 
Fillin this information to identify your case:

Debtor 1 Ma. Susan V. Elliott
First Name Middle Name LastName

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of

Case number
(if Known)

 

 

 

Official Form 122C-2
Chapter 13 Calculation of Your Disposable Income

 

To fill out this form, you will need your completed copy of Chapter 13 Statement of Your Current Monthly Income and Calculation of

Commitment Period (Official Form 122C—1).

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If
more space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the

top of any additional pages, write your name and case number (if known).

ca Calculate Your Deductions from Your Income

 

to answer the questions in lines 6-15. To find the IRS standards, go online using the link specified in the separate
instructions for this form. This information may also be available at the bankruptcy clerk's office.

‘Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use
some of your actual expenses if they are higher than the standards. Do not include any operating expenses that you
subtracted from income in lines 5 and 6 of Form 122C—1, and do not deduct any amounts that you subtracted from your
spouse’s income in line 13 of Form 122C-1.

If your expenses differ from month to month, enter the average expense.

5. The number of people used in determining your deductions from income
Fill in the number of people who could be claimed as exemptions on your federal income tax TT
return, plus the number of any additional dependents whom you support. This number may
be different from the number of people in your household.

National

Standards You must use the IRS National Standards to answer the questions in lines 6-7.

6. Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National
Standards, fill in the dollar amount for food, clothing, and other items.

7. Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National
Standards, fill in the dollar amount for out-of-pocket health care. The number of people is split into two
categories—people who are under 65 and people who are 65 or older—because older people have a higher IRS
allowance for health care costs. If your actual expenses are higher than this IRS amount, you may deduct the
additional amount on line 22.

 

Official Form 122C-2 Chapter 13 Calculation of Your Disposable Income

The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts

Note: Line numbers 1-4 are not used in this form. These numbers apply to information required by a similar form used in chapter 7 cases.

 

 

 

(] check if this is an amended filing

04/19

page 1
 

Mg. Susan V. Elliott
30 Willow St.
Glen Ridge, NJ. 07028-1020

Debtor 1 Case number (it known),
First Name Middle Name Last Name

People who are under 65 years of age

7a. Out-of-pocket health care allowance per person $ 4 Ss.
i

7c. Subtotal. Multiply line 7a by line 7b. s Ss. oC | a 8S.

People who are 66 years of age or older

7b. Number of people who are under 65 x

7d. Out-of-pocket health care allowance per person $

Ze. Number of people who are 65 or older Xx >

7f. Subtotal. Multiply line 7d by line 7e. s

 

Copy here ....... g5S.S0

i

 

i
7g. Total. Add lines 7c and 7f.........ceccccccceccecssessecseesessnees sab IRIENON ARUN Ta eS rho scanansonnannenaneet i

Local

Standards You must use the IRS Local Standards to answer the questions in lines 8-15.

Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
bankruptcy purposes into two parts:

@ Housing and utilities — Insurance and operating expenses
@ Housing and utilities - Mortgage or rent expenses

To answer the questions in lines 8-9, use the U.S. Trustee Program chart. To find the chart, go online using the link
specified in the separate instructions for this form. This chart may also be available at the ban kruptcy clerk’s office.

8. Housing and utilities - Insurance and operating expenses: Using the number of people you entered in line 5, fill z SSS. LS
in the dollar amount listed for your county for insurance and operating expenses. $21, 53°

9. Housing and utilities - Mortgage or rent expenses:

ga, Using the number of people you entered in line 5, fill in the dollar amount ‘ as
listed for your county for mortgage or rent expenses. $2) S383."

9b. Total average monthly payment for all mortgages and other debts secured by
your home,

To calculate the total average monthly payment, add all amounts that are
contractually due to each secured creditor in the 60 months after you file
for bankruptcy. Next divide by 60.

Name of the creditor Average monthly
payment
Ws, Qk, Was si, UO -oS
Sud £. Stetson De. $

Sle. AwAGO "5
Seo (tsehoOs., Wa. E536) - =o

 

 

res Copy t thi
9b. Total average monthly payment | $ a a $ Rapes Sa. amount
Wit j
9c. Net mortgage or rent expense.
Subtract line Sb (total average monthly payment) from line 9a (mortgage or 3 CopyhereP.....  ¢
rent expense). If this number is less than $0, enter $0. <i —
10. If you claim that the U.S. Trustee Program's division of the IRS Local Standard for housing is incorrect and affects $
the calculation of your monthly expenses, fill in any additional amount you claim.
Explain
why:

 

 

 

Official Form 122C-2 Chapter 13 Calculation of Your Disposable Income page 2
Mg, Susan V, Elliott

30 Willow St,
Glen Ridge, NJ 07028-1020
Debtor 1 Case number (known),

 

First Name Middle Name last Name

11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

[J] 0.Goto line 14.

1. Go to line 12.
2 or more. Go to line 12.

12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the operating
expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area. $ * ) ier So

13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense for
each vehicle below. You may not claim the expense if you do not make any loan or lease payments on the vehicle. In
addition, you may not claim the expense for more than two vehicles.

Vehicle 1 Describe Vehicle 1: (4 O-n dice ‘a ee YY wWoos

Mo lease

13a. Ownership or leasing costs using IRS Local Standard ........c.cccccccscceceseseseseseeeees $ Al 5 » 5 oo

13b. Average monthly payment for all debts secured by Vehicle 1.
Do not include costs for leased vehicles.
To calculate the average monthly payment here and on line 13e,

add all amounts that are contractually due to each secured
creditor in the 60 months after you file for bankruptcy. Then divide

 

 

 

by 60.
Name of each creditor for Vehicle 1 Average monthly
payment
Ng pee U7, £1ieeh $ o
+
Copy Repeat this amount
Total average monthly payment $ gs) here> 5% © on line 3b.

 

 

 

13c. Net Vehicle 1 ownership or lease expense
Subtract line 13b from line 13a. If this number is less than $0, enter $0. ............

in si | co /
py net Vehicle ~
sQOS oP 1 expense here> $5 OF. na

Vehicle 2 Describe Vehicle 2:

 

 

13d. Ownership or leasing costs using IRS Local Standard .........0.c.ccccec cess $

13e, Average monthly payment for all debts secured by Vehicle 2.
Do not include costs for leased vehicles.

 

 

 

 

 

 

Name of each creditor for Vehicle 2 Average monthly
payment
$
+ $
Copy Repeat this amount
Total average monthly payment $ here> $ online 33c.
43f. Net Vehicle 2 ownership or lease expense i Sony net Veablcta
Subtract line 13e from 13d. If this number is less than $0, enter $0.......0.0.0.00.8 : § e §

14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the Public
Transportation expense allowance regardless of whether you use public transportation. §,

15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may also
deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim
more than the IRS Local Standard for Public Transportation.

 

 

Official Form 122C-2 Chapter 13 Calculation of Your Disposable Income page 3
 

 

Ms, Susan V. Elliott

 

 

30 Willow St.
Glen Ridge, NJ 07028-1020
Debtor 1 Case number (if known)
First Name Middle Name Last Name
Other Necessary In addition to the expense deductions listed above, you are allowed your monthly expenses for the
Expenses following IRS categories,

16. Taxes: The total monthly amount that you actually pay for federal, state and local taxes, such as income taxes,
self-employment taxes, social security taxes, and Medicare taxes. You may include the monthly amount withheld
from your pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected $
refund by 12 and subtract that number from the total monthly amount that is withheld to pay for taxes.
Do not include real estate, sales, or use taxes.

17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,
union dues, and uniform costs.
3 ©

Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.

18. Life insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are filing
together, include payments that you make for your spouse's term life insurance.
Do not include premiums for life insurance on your dependents, for a non-filing spouse's life insurance, or for any form of 5
life insurance other than term. $

19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative
agency, such as spousal or child support payments. $ ©

Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.

20. Education: The total monthly amount that you pay for education that is either required:
@ as a condition for your job, or $ ae,
@ for your physically or mentally challenged dependent child if no public education is available for similar services.

21, Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
Do not include payments for any elementary or secondary school education. $( )

22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that is
required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a health
savings account. Include only the amount that is more than the total entered in line 7.

Payments for health insurance or health savings accounts should be listed only in line 25.

23. Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services
for you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell
phone service, to the extent necessary for your health and welfare or that of your dependents or for the production of
income, if it is not reimbursed by your employer. + 3
Do not include payments for basic home telephone, internet or cell phone service. Do not include self-employment
expenses, such as those reported on line 5 of Form 122C-1, or any amount you previously deducted.

 

 

 

 

24, Add all of the expenses allowed under the IRS expense allowances. $ Yan of
Add lines 6 through 23.
Additional Expense These are additional deductions allowed by the Means Test.
Deductions Note: Do not include any expense allowances listed in lines 6-24.

25, Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or
your dependents. Madiicere, Cout 8

Health insurance $6 )) SO 64h. SO
Disability insurance
Health savings account

Total

 

Do you actually spend this total amount?

CJ No. How much do you actually spend? $ ey). ees

[Afes

26. Continuing contributions to the care of household or family members. The actual monthly expenses that you will
continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of
your household or member of your immediate family who is unable to pay for such expenses. These expenses may $
include contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).

Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety of
you and your family under the Family Violence Prevention and Services Act or other federal laws that apply. $

By law, the court must keep the nature of these expenses confidential.

27.

~~

 

Official Form 122C-2 Chapter 13 Calculation of Your Disposable Income page 4
 

Ms. Susan V., Elliott
30 Willow St.
Glen Ridge, NJ 07028-1020

Debtor 1 Case number (if known),
First Name Middle Name Last Name

28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.

If you believe that you have home energy costs that are more than the home energy costs included in expenses on line 8,
then fill in the excess amount of home energy costs.

You must give your case trustee documentation of your actual expenses, and you must show that the additional amount
claimed is reasonable and necessary.

29, Education expenses for dependent children who are younger than 18. The monthly expenses (not more
than $170.83* per child) that you pay for your dependent children who are younger than 18 years old to attend a
private or public elementary or secondary school.

You must give your case trustee documentation of your actual expenses, and you must explain why the amount
claimed is reasonable and necessary and not already accounted for in lines 6-23.

* Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment.

30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are higher
than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more
than 5% of the food and clothing allowances in the IRS National Standards.
To find a chart showing the maximum additional allowance, go online using the link specified in the separate
instructions for this form. This chart may also be available at the bankruptcy clerk's office.
You must show that the additional amount claimed is reasonable and necessary.

31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial
instruments to a religious or charitable organization. 11 U.S.C. § 548(d)(3) and (4).
Do not include any amount more than 15% of your gross monthly income.

32, Add all of the additional expense deductions.
Add lines 25 through 31.

Deductions for Debt Payment

33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
loans, and other secured debt, fill in lines 33a through 33e.

To calculate the total average monthly payment, add all amounts that are contractually due
to each secured creditor in the 60 months after you file for bankruptcy. Then divide by 60.

Average monthly
payment

Mortgages on your home
33a, Copy line Ob HEE ..........cccecceeceesesssecsesssesncsscsvesersueesnesesavennaestesntsssssatssesssessesssccececese SD sl iG.oS

Loans on your first two vehicles

3b. Copy line 13b Mere. .....ceccccccessessesesseessesssessvesssessessssssucesesssvssssssssessuesavecsucerersaneeneeses SD sO

33c. Copy line 13@ Here. ........ccessecsesssececssessessvcssseesncevecsucsussrssnecaessucseussussssceecsscasececssecse SD sGOCSO C

33d, List other secured debts:

Name of each creditor for other Identify property that Does
secured debt secures the debt payment
include taxes

or insurance?

[J] No

 

 

 

$
Yes
C] No
$
Yes
C] No
+
LJ yes $____.
c total
33e. Total average monthly payment. Add lines 33a through 330. ..-.cccccccce- ise $ iL. 1 10. as | here> a

 

Official Form 122C-2 Chapter 13 Calculation of Your Disposable Income

+S

 

 

 

 

$1 10.2

page 5

 
Ms. Susan ¥, Eiliodt
30 Willow St.
Gten Ridge, NJ 07029-1020

Debtor 4 Case number (# known},
First Name Middle Name Last Name

 

 

 

34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle, or other property necessary
for your support or the support of your dependents?

[-] No. Goto line 35.
QI Yes, State any amount that you must pay to a creditor, in addition to the payments listed in line 33, to keep
possession of your property (called the cure amount). Next, divide by 60 and fill in the information below.

 

 

 

 

Name of the creditor Identify property that Totai cure Monthly cure amount
secures the dabt amount

$ +60= §

$. *60= $

$ +60=+§
Copy

Total $ total

heres>

 

 

 

35, Do you owe any priority claims—such as a priority tax, child support, or alimony— that are past due as of
the filing date of your bankruptcy case? 11 U.S.C. § 507,

Ea No. Go to line 36.

C] Yes. Fill in the total amount of all of these priority claims, Do not include current or
ongoing priority claims, such as those you listed in line 19.

Total amount of all past-due priority claims. oo. ccc cccsesseecesseeseeseesecestessenseees $ + 60

36. Projected monthly Chapter 13 plan payment $

Current muitiptier for your district as stated on the list issued by the Administrative
Office of the United States Courts (for districts in Alabama and North Carolina) or by
the Executive Office for United States Trustees (for afl other districts).

 

 

 

 

 

To find a list of district muttipHers that includes your district, go online using the fink Kee
specified in the separate instructions for this form. This list may also be available at the
bankruptcy clerk's office,
Copy
Average monthly administrative expense $ total
here>
37. Add ail of the deductions for debt payment. Add lines 33e through 36.
Total Deductions from Income
38. Add all of the allowed deductions.
Copy line 24, Ail of the expenses allowed under IRS expense allowances... ee $
Copy line 32, Alf of the addiifional expense C@dUCHONS 2... cece ecescescescss casts sssensscssesseesecsvees >
Copy jine 37, All of the deductions for debt payment... cscs sce ess cess cesses tes csseseeatenetens +3
Copy
Total deductions... ccc ccc ccsseesscsssessscsvssssesseessecsessesssseseseseessesssnesnesestacsseesstervessunessisereseyeanetavensasa $ total
here >

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 122C-2 Chapter 13 Calculation of Your Disposable Income

page 6
Ms. Susan V, Elliott

 

30 Willow St.
Glen Ridge, NJ 07028-1020
Debtor 1 Case number (if known)
First Name Middle Name Last Name

 

Determine Your Disposable Income Under 11 U.S.C. § 1325(b)(2)

39. Copy your total current monthly income from line 14 of Form 122C-1, Chapter 13 $
Statement of Your Current Monthly Income and Calculation of Commitment Period. .....................-.c:.cssscccssssssssessessssessesssesseconss

40. Fill in any reasonably necessary income you receive for support for dependent
children, The monthly average of any child support payments, foster care payments, or Cy
disability payments for a dependent child, reported in Part | of Form 122C-1, that you $.
received in accordance with applicable nonbankruptcy law to the extent reasonably
necessary to be expended for such child.

41. Fill in all qualified retirement deductions. The monthly total of all amounts that your
employer withheld from wages as contributions for qualified retirement plans, as $ Oo
specified in 11 U.S.C, § 541(b)(7) plus all required repayments of loans from retirement
plans, as specified in 11 U.S.C. § 362(b)(19).

42. Total of all deductions allowed under 11 U.S.C. § 707(b)(2)(A). Copy line 38 here ..........) $

43, Deduction for special circumstances. If special circumstances justify additional
expenses and you have no reasonable alternative, describe the special circumstances
and their expenses. You must give your case trustee a detailed explanation of the
special circumstances and documentation for the expenses.

 

 

 

 

 

 

Describe the special circumstances Amount of expense
$
+$
Tt Copy here
Total = $_____. > +s
pot
44, Total adjustments. Add lines 40 through 43...........cccccccsccssesssccsseesessecescsssscsscesssussesssarssssesssssvesseesesses ‘ 8. Copyhere = —§
vs
45. Calculate your monthly disposable income under § 1325(b)(2). Subtract line 44 from line 39. $

 

 

pares: | Change in Income or Expenses

 

46, Change in income or expenses. If the income in Form 122C-1 or the expenses you reported in this form have changed
or are virtually certain to change after the date you filed your bankruptcy petition and during the time your case will be
open, fill in the information below. For example, if the wages reported increased after you filed your petition, check
122C-1 in the first column, enter line 2 in the second column, explain why the wages increased, fill in when the increase
occurred, and fill in the amount of the increase.

 

 

 

 

Form Line Reason for change Date of change Increase or Amount of change
decrease?
LJ 122C—1 CJ Increase $
122C—2 Decrease
[i220 LT itorsiase $
122C—2 Decrease
C] 122C—1 C] Increase $
1220-2 Decrease
Ld 122C—1 C] Increase $
422C—2 Decrease

 

Official Form 122C-2 Chapter 13 Calculation of Your Disposable Income

 

page 7
Ms. Susan V. Elliott
30 Willow St.
Glen Ridge, NJ 07028-1020

Debtor 1 Case number (if known)

 

First Name Middle Name last Name

a Sign Below
Bys
x J €00,9-A x

“Signature of Debtor 1 Signature of Debtor 2

Date / / Px AVAGS Date
MMY DD YYYY MM/ DD /YYYY

 

 

Official Form 122C-2 Chapter 13 Calculation of Your Disposable Income

ignifig here, under penalty of perjury you declare that the information on this statement and in any attachments is true and correct.

page 8

 
- LIST OF CREDITORS

Under Federal Bankruptcy Rule 1007, you must include with your petition a list containing the
name and address of each entity included or to be included on Schedules D, E/F, G and H. You may use

the space below to list these parties and their addresses. (Add additional pages if necessary.)

 

(yx. DS, ‘baank West War ken

\epocic’: om

Hd & SSetssn Dr
She, “SEO

Jo ott dole,
Pod - C3: LOBE

(Vz es 2rsl.
